Given, J.
I. There is no dispute but that, in 1862, H. S. T. Jay did place in the hands of EL L. Tiffany a certain sum of money, claimed by the plaintiff to have been four hundred dollars', and by the defendant to have been but two hundred and fifty dollars. Plaintiff ■claims that this money was invested, and, with its accumulations, re-invested from time to time, by Tiffany, for the benefit of his sister, ¡and that the property purchased and standing, in her name was purchased therefor, and that, in addition thereto, Tiffany is liable for other sums realized from the investment of that money and its accumulations. It is contended on behalf of the defendant that Tiffany repaid all the money that hereceived, many years ago, in sums of money paid to his ■sister at different times, and two sewing machines furnished to her, and in support given to her and her son, *135this plaintiff, in his family. It is further claimed 'by the defendant that about ten years ago, — long after his sister had been fully paid, — anticipating trouble with his wife, he, to prevent her from getting his property, commenced using the name of his sister in his business transactions for the purpose of covering his property from any claim that his wife might make thereon. Much of the evidence relied upon by the defendant to sustain his claim is clearly inadmissible, but, taking it all into consideration, it falls far short of being convincing, or satisfactory. Indeed, the claim of neither party can be said to be conclusively established. We are led to the conclusion that the matters relied upon as constituting payment of the sum received by Tiffany from his sister was not so intended, and that Tiffany did retain her money, and invested it to some extent, as claimed, taking title to her in some instances. If it be true, as claimed by the defendant, that 'he took title to property purchased in the name of his sister to defraud his wife, he will not now be heard to assert that fact ü> defeat her title. It is true, he was adjudged insane, but it is neither alleged nor contended that his- insanity is ground for applying any different rule. It is not alleged nor shown- that he was insane at the time he took these titles in the name of his sister. While, as we have said, the evidence is not entirely satisfactory, we think the preponderance is in favor of the plaintiff as to the real estate, the title to which is in his deceased mother, and therefore the decree of the district court is affirmed.